PER CURIAM.
D.J. (Mother) and P.J. (Father) appeal separately from the trial court’s judgments terminating their parental rights to their two minor children, M.J. and C.J., pursuant to Section 211.447 RSMo Cum.Supp. 1997. Mother and Father each argue there was insufficient clear, cogent and convincing evidence presented to support the trial court’s termination of their parental rights to M.J. and C.J.
We have reviewed the briefs of the parties, the legal files, and the records on appeal1 and find the claims of error to be without merit. The trial court’s judgment is supported by substantial evidence and is *140not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. This appeal is a consolidation of four cases.